IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHARLIE WHITE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0002

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 3, 2016.

An appeal from an order of the Circuit Court for Bradford County.
Mark W. Moseley, Judge.

Charlie White, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CJ., LEWIS and RAY, JJ., CONCUR.